United States District Court
For the Northern District of California

\OOO\]O\U\J>UJN*-‘

10
11
12
1

w

1

g

15
16
17
18
19
20
21
22
23
24
25
26
27
28

IN REZ NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION ATHLETIC GRANT-IN-AID CAP

Case 4:14-md-02541-CW Document 1163 Filed 03/08/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

ANTITRUST LITIGATION NO. 14-md-02541 CW

PERMANENT
INJUNCTION

 

 

The Court, having considered the evidence presented at the

bench trial in this matter and consistent with its findings of

fact and conclusions of law, hereby orders as follows:

l.

Defendant National Collegiate Athletic Association, and its
officers, agents, servants, employees, and any person in
active concert or participation with them, including its
member schools and conferences, who receive actual notice of
this Order by personal service or otherwise (hereinafter, the
NCAA), are hereby permanently restrained and enjoined from
agreeing to fix or limit compensation or benefits related to
education that may be made available from conferences or
schools to Division l women’s and men’s basketball and FBS
football student-athletes on top of a grant-in-aid.

The compensation and benefits related to education provided
on top of a grant-in-aid that the NCAA may not agree to fix

or limit pursuant to paragraph l of this Order are the

 

United States District Court
For the Northern District of Califomia

LJ\-[>UJN*-‘

\OOO\]C’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:14-md-02541-CW Document 1163 Filed 03/08/19 Page 2 of 4

following: computers, science equipment, musical instruments
and other tangible items not included in the cost of
attendance calculation but nonetheless related to the pursuit
of academic studies; post-eligibility scholarships to
complete undergraduate or graduate degrees at any school;
scholarships to attend vocational school; tutoring; expenses
related to studying abroad that are not included in the cost
of attendance calculation; and paid post-eligibility
internships.

The list of Compensation and benefits related to education
listed in paragraph 2 may be amended, at any time, on motion
of any party.

Notwithstanding the foregoing paragraphs, the NCAA may adopt,
enact, or agree to, now or in the future, a definition of
compensation and benefits that are “related to education” for
the purpose of complying with this injunction. If the NCAA
chooses to adopt, enact, or agree to any such definition, the
NCAA may move to amend this injunction to incorporate that
definition. Additionally, notwithstanding the foregoing
paragraphs, the NCAA may adopt, enact, or agree to, now or in
the future, any constitutional provision, bylaw, rule,
regulation, interpretation, or policy that regulates how
conferences or schools provide education-related compensation
and benefits to Division l women’s and men’s basketball and
FBS football student-athletes on top of a grant-in-aid.
Notwithstanding the foregoing paragraphs, the NCAA may agree,
now or in the future, to fix or limit academic or graduation

awards or incentives that may be made available from

2

 

United States District Court
For the Northern District of Califomia

LJ\-[>UJN*-‘

\OOO\]C’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:14-md-02541-CW Document 1163 Filed 03/08/19 Page 3 of 4

conferences or schools to Division l women’s and men’s
basketball and FBS football student-athletes on top of a
grant-in-aid. Any limit adopted, enacted, or agreed to by
the NCAA under this paragraph shall not, at any time, be less
than the maximum amount of Compensation that an individual
student-athlete could receive in an academic school year in
participation, championship, or special achievement awards
(combined) under Division I Bylaw, Article 16, and listed in
Figures 16-1, 16-2, and 16-3 of the 2018-2019 Division l
Manual (hereinafter, the athletics participation awards
limit). Any limit adopted, enacted, or agreed to by the NCAA
under this paragraph shall be increased in the event that the
athletics participation awards limit is increased, to ensure
that the limit on academic achievement or graduation awards
or incentives is never less than the athletics participation
awards limit.

Notwithstanding the foregoing paragraphs, any NCAA member
conference may, individually, fix or limit compensation or
benefits related to education that may be made available from
that conference or its member schools to Division l women’s
and men’s basketball and FBS football student-athletes on top
of a grant-in-aid. No limit set under this paragraph shall
be set pursuant to an agreement with any other conference.
Notwithstanding the foregoing paragraphs, any NCAA member
conference may, individually, fix or limit academic or
graduation awards or incentives that may be made available
from that conference or its member schools to Division l

women’s and men’s basketball and FBS football student-

3

 

United States District Court
For the Northem District of California

\OOO\]O\U\-PUJN>-‘

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

10.

Dated: March 8, 2019

Case 4:14-md-02541-CW Document 1163 Filed 03/08/19 Page 4 of 4

athletes on top of a grant-in-aid. No limit set under this
paragraph shall be set pursuant to an agreement with any
other conference.

Any party may seek modification of this Order, at any time,
by written motion and for good cause based on changed
circumstances or otherwise.

The Court will retain jurisdiction over the enforcement and
amendment of the injunction. If any part of this Order is
violated by any party named herein or any other person,
Plaintiffs may, by motion with notice to the attorneys for
Defendants, apply for sanctions or other relief that may be
appropriate.

The injunction will take effect in ninety days but will be
stayed pending the issuance of a mandate if a notice of

appeal is timely filed.

IT IS SO ORDERED.

C_lamli¢b)\a\-"
CLAUDIA WILKEN

United States District Judge

 

 

